DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "both sides of the high thermal conduction member" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Since all physical objects are three-dimensional, it un unclear which sides of the high thermal conduction member this limitation refers to, thus rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0202809 to Shinshi et al. in view of US 2020/0033777 to Fujimoto et al..
Shinshi teaches:
(claim 1)	A nip formation pad (26) comprising: a base (26b); a high thermal conduction member (26a); and an attachment (26d) attached to the high thermal conduction member by elastic deformation of the attachment with the base held between the high thermal conduction member and the attachment [0117];
(claim 2)	wherein the high thermal conduction member has a pair of insertion holes on both sides of the high thermal conduction member, wherein the attachment has a pair of insertion portions on both sides of the attachment, and wherein the attachment is attached to the high thermal conduction member with the pair of insertion portions inserted into the pair of insertion holes, respectively (see FIG.12); and
(claim 3)	wherein the attachment is a flat spring [0118].
(claim 4)	A heating device (20) comprising: a rotatable belt (21); an opposed rotator (31) facing the belt; and the nip formation pad according to claim 1 in contact with an inner circumferential surface of the belt to form a nip (N)  between the belt and the opposed rotator (FIG.2); and
(claim 5)	further comprising a stay (23) supporting the nip formation pad, wherein the base (construed as elements 26b+26cA in FIG.10) has a positioning projection positioning the base with respect to the stay (fixed member 26 protrudes in a right to left direction towards stay 23), and wherein the attachment (26dA) has a positioning hole (26dH), and wherein the attachment is positioned with respect to the base with the positioning projection inserted into the positioning hole.
(claim 6)	A fixing device comprising: a rotatable fixing belt (21); an opposed rotator (31) facing the fixing belt; and the nip formation pad according to claim 1 in contact with an inner circumferential surface of the fixing belt to form a nip (N) between the fixing belt and the opposed rotator.
(claim 7)	An image forming apparatus (1, FIG.1) comprising the fixing device according to claim 6.
Shinshi et al. do not disclose low-friction sheet 26a having a thermal conductivity greater than a thermal conductivity of the base.
Fujimoto discloses a fixing device for an image forming apparatus including a nip former including a base and a thermal conductor that has a thermal conductivity greater than a thermal conductivity of the base (Abstract).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the low-friction sheet of Shinshi to have a thermal conductivity greater than a thermal conductivity of the base, as disclosed by Fujimoto, for at least the purpose of facilitating conduction of heat in a longitudinal direction (axial) of the fixing belt and decreases unevenness of the temperature of the fixing belt n the longitudinal direction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852